Justice White,
with whom Justice Brennan joins,
dissenting.
In Patsy v. Florida Board of Regents, 457 U. S. 496 (1982), this Court held that exhaustion of state administrative remedies is not a prerequisite to bringing an action in federal court under 42 U. S. C. §1983. In the present case, the California Court of Appeal held that Patsy applies only in the context of a § 1983 suit brought in federal court. Because petitioner was suing in a California court for employment discrimination without having exhausted the possibility of remedies through a complaint to the California Fair Employment Practices Commission, his § 1983 suit was held properly dismissed. This holding postponing the federal *1038§ 1983 remedy pending pursuit of state remedies is questionable under Patsy, and conflicts with the decision of the Connecticut Supreme Court in Fetterman v. University of Connecticut, 192 Conn. 539, 473 A. 2d 1176 (1984), where Patsy was held to prevent state as well as federal courts from imposing a requirement of exhaustion of state administrative remedies on § 1983 plaintiffs. I would grant certiorari to resolve this conflict.